EXHIBIT 10.1


LAREDO PETROLEUM, INC.
EXECUTIVE SEVERANCE PLAN


FEBRUARY 20, 2020


INTRODUCTION


The purpose of the Plan is to enable Laredo Petroleum, Inc. (the “Company,”
together with its subsidiaries, the “Employer”) to offer certain protections to
employees if their employment with the Employer is terminated by the Employer
without Cause or by the Participant for Good Reason. Accordingly, to accomplish
this purpose, the Board has adopted the Plan, effective as of February 20, 2020
(the “Effective Date”).
Unless otherwise expressly provided in Section 2.4 or unless otherwise agreed to
between the Employer and a Participant on or after the date hereof, Participants
covered by the Plan shall not be eligible to participate in any other severance
or termination plan, policy or practice of the Employer that would otherwise
apply under the circumstances described herein. The Plan is intended to
constitute a “top hat” plan under ERISA for the benefit of a select group of
highly compensated or management employees. Capitalized terms and phrases used
herein shall have the meanings ascribed thereto in Article 1.
ARTICLE 1
DEFINITIONS


For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.
“AAA” shall have the meaning set forth in Section 4.12 below.
“ACA” shall have the meaning set forth in Section 2.2(b) below.
“Adverse Benefit Determination” shall have the meaning set forth in Section 4.7.
“Applicable Percentage” shall mean (i) for the Company’s Chief Executive
Officer, 200%, (ii) for the Company’s Executive Vice Presidents or Senior Vice
Presidents, 150%, and (iii) for any employee who has a title of “Vice President”
or greater as determined by the Board that is not otherwise described in clauses
(i) or (ii) of this definition, 100%.
“Application for Benefits” shall have the meaning set forth in Section 4.6.
“Base Salary” shall mean a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s termination of employment, as reflected in the Employer’s
payroll records. Base Salary shall not include commissions, bonuses, overtime
pay, incentive compensation, benefits paid under any qualified or non-qualified
plan, any group medical, dental or other welfare benefit plan, non-cash
compensation or any other additional compensation.
“Board” shall mean the Board of Directors of the Company.







--------------------------------------------------------------------------------






“Bonus Target” shall mean (i) for the Company’s Chief Executive Officer, the sum
of 200% of such officer’s target annual bonus plus the prorated amount of such
target annual bonus for the fiscal year in which the Participant’s termination
of employment occurs, (ii) for the Company’s Executive Vice Presidents or Senior
Vice Presidents, the sum of 100% of such officer’s target annual bonus plus the
prorated amount of such target annual bonus for the fiscal year in which the
Participant’s termination of employment occurs, and (iii) for the Company’s
other officers with a title of “Vice President” and not otherwise described in
clauses (i) or (ii) of this definition, the sum of 100% of such officer’s target
annual bonus plus the prorated amount of such target annual bonus for the fiscal
year in which the Participant’s termination of employment occurs, as set forth
under the Participant’s individual employment agreement with the Employer or in
any written bonus plan, program or arrangement approved by the Board or the
Committee.
“Cause” shall have the meaning in a Participant’s employment or similar services
agreement, or if none (or in the absence of any definition of “Cause” contained
in such an agreement), (i) the Participant’s commission of, conviction for, plea
of guilty or nolo contendere to a felony or a crime involving moral turpitude,
or other material act or omission involving dishonesty or fraud, (ii) the
Participant’s conduct that results in or is reasonably likely to result in harm
to the reputation or business of the Employer or any of its affiliates in any
material way, (iii) the Participant’s failure to perform duties as reasonably
directed by the Employer or the Participant’s material violation of any rule,
regulation, policy or plan for the conduct of any service provider to the
Employer or its affiliates or its or their business (which, if curable, is not
cured within 5 days after notice thereof is provided to the Participant) or (iv)
the Participant’s gross negligence, willful malfeasance or material act of
disloyalty with respect to the Employer or its affiliates (which, if curable, is
not cured within 5 days after notice thereof is provided to the Participant).
Any determination of whether Cause exists shall be made on a reasonable basis
and in good faith by the Plan Administrator, subject to the Participant’s rights
to review and arbitration as stated in Article 4 below.
“CIC Plan” shall have the meaning set forth in Section 2.1(b) below.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
“Code Section 409A” shall mean Section 409A of the Code.
“Committee” shall mean the Compensation Committee of the Board or such other
committee appointed by the Board from time to time to administer the Plan or, if
no such committee has been appointed by the Board, the Board.
“Company” shall have the meaning set forth in the Introduction above.
“Continuation Period” shall mean a period commencing on the date of a
Participant’s termination of employment until the earliest of:  (A) 24 months
for the Company’s Chief Executive Officer, 18 months for the Company’s Executive
Vice Presidents or Senior Vice Presidents and 12 months for the Company’s other
officers with a title of Vice President, following the date of





--------------------------------------------------------------------------------





termination; (B) the date the Participant becomes eligible for coverage under
the health insurance plan of a subsequent employer; or (C) the date the
Participant or the Participant’s eligible dependents, as the case may be, cease
to be eligible under COBRA.
“Continued Health Coverage” shall mean the benefit set forth in Section 2.2(b)
below.
“Delay Period” shall mean the period commencing on the date the Participant
incurs a Separation from Service from the Employer until the earlier of (A) the
six (6)-month anniversary of the date of such Separation from Service and (B)
the date of the Participant’s death.
“Disability” shall mean a Participant’s disability that would qualify as such
under the Employer’s long-term disability plan without regard to any waiting
periods set forth in such plan.
“Effective Date” shall have the meaning set forth in the Introduction above.
“Employer” shall have the meaning set forth in the Introduction above.
“Employer Parties” shall have the meaning set forth in Section 8.8(a) below.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
“Good Reason” shall have the meaning in a Participant’s employment or similar
services agreement, or if none (or in the absence of any definition of “Good
Reason” contained in such an agreement), shall mean the occurrence of any of the
following events without the Participant’s express written consent’ provided,
that, (a) the Participant gives notice to the Employer of the Good Reason event
within ninety (90) days after the initial occurrence of the Good Reason event,
(b) such event is not fully corrected in all material respects by the Employer
within thirty (30) days following receipt of the Participant’s written
notification and (c) the Participant terminates employment with the Employer on
the date following the expiration of such thirty (30)-day cure period: (i) a
material diminution in the Participant’s (x) title, (y) authority, (z) duties or
responsibilities, or (iv) Base Salary (other than in connection with a
diminution of base salaries to similarly situated employees), (ii) a relocation
of the Participant’s principal business location to an area outside a 50 mile
radius of the Participant’s then principal business location or other location
where the Employer has an established office, or (iii) the Employer’s failure to
pay amounts to the Participant when due.
“Participant” shall mean any individual with the title of Vice President or
above and any individual that is designated in writing by the Board or the
Committee for participation in the Plan.
“Plan” shall mean the Laredo Petroleum, Inc. Executive Severance Plan, as may be
amended from time to time.
“Plan Administrator” shall mean the Committee.
“Qualifying Event” shall have the meaning set forth in Section 2.1 below.
“Release” shall mean the general release of claims contemplated by Section 2.6
below.





--------------------------------------------------------------------------------





“Separation from Service” shall mean termination of a Participant’s employment
with the Employer, provided, that, such termination constitutes a separation
from service within the meaning of Code Section 409A. All references in the Plan
to a “resignation,” “termination,” “termination of employment” or like terms
shall mean Separation from Service.
“Severance Benefits” shall mean, collectively, the Severance Payments and the
Continued Health Coverage.
“Severance Payments” shall mean the payments set forth in Section 2.2(a) below.
“Specified Employee” shall mean a Participant who, as of the date of his or her
Separation from Service, is deemed to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Employer from time to time in
accordance therewith, or if none, the default methodology set forth therein.
ARTICLE 2
SEVERANCE BENEFITS


2.1    Eligibility for Severance Benefits


(a)    Qualifying Event for Participants. In the event that the employment of a
Participant is terminated by the Employer without Cause or by the Participant
for Good Reason (a “Qualifying Event”), then the Employer shall pay or provide
the Participant with the Severance Benefits.


(b)    Non-Qualifying Events. A Participant shall not be entitled to Severance
Benefits under the Plan if (i) the Participant’s employment is terminated for
any reason other than a Qualifying Event, including, without limitation, (x) by
the Employer for Cause, (y) by the Participant for any reason other than for
Good Reason, or (z) on account of the Participant’s death or Disability or (ii)
such termination would qualify as a “Qualifying Event” under the Laredo
Petroleum, Inc. Change in Control Executive Severance Plan, as amended (the “CIC
Plan”).


2.2    Amount of Severance Benefits
. In the event that a Participant becomes entitled to benefits pursuant to
Section 2.1 hereof, the Employer shall pay or provide the Participant with the
Severance Benefits as follows:
(a)    Severance Payment. Subject to the provisions of Sections 2.4 through 2.7,
the Employer shall pay to the Participant the sum of (x) the product of the
Applicable Percentage multiplied by the Participant’s Base Salary, (y) the
Participant’s Bonus Target, if any and (z) an amount in cash equal to the value
of (i) the number of unvested restricted stock awards held by the Participant
multiplied by the closing stock price on the last trading day before the
Participant’s termination; plus (ii) the number of all other long-term
compensation and equity awards not covered in (i) (including, but not limited
to, performance awards) prorated based on the date of termination, multiplied by
a current value of each such award based on the reasonable determination of the
Plan Administrator. Any such Severance Payment shall be payable in a lump sum on
the first payroll after the sixtieth (60th) day following a Qualifying Event, so
long as the conditions therefor have been fully satisfied.





--------------------------------------------------------------------------------





(b)    Continued Health Coverage. Subject to the provisions of Sections 2.4
through 2.7, and subject to a timely election pursuant to COBRA by a
Participant, during the applicable Continuation Period the Company shall pay the
full cost for continued coverage pursuant to COBRA, for the Participant and the
Participant’s eligible dependents, under the Employer’s group health plans in
which the Participant participated immediately prior to the date of termination
of the Participant’s employment. Following the applicable Continuation Period,
the Participant shall be entitled to such continued coverage for the remainder
of the COBRA period on a full self-pay basis to the extent eligible under COBRA.
For the avoidance of doubt, nothing in this Plan shall prohibit the Employer
from amending or terminating any group health plan. Notwithstanding anything in
this Plan to the contrary, in the event that the payment of amounts payable
hereunder this clause (b) shall result in adverse tax consequences under Chapter
100 of the Code, Code Section 4980D or otherwise to the Employer, the parties
shall undertake commercially reasonable efforts to restructure such benefit in
an economically equivalent manner to avoid the imposition of such taxes on the
Employer; provided, however, that, should the Employer’s auditors determine in
good faith that no such alternative arrangement is achievable, the Participant
shall not be entitled to his or her rights to payment under this clause (b).
Further, the Employer’s and the Participant shall undertake commercially
reasonable efforts to structure the benefits under this clause (b) in a manner
that is most tax efficient for the parties (i.e., on an after-tax basis),
although neither the Employer nor any of its employees, directors, managers,
board members, affiliates, parents, stakeholders, equityholders, agents,
successors, predecessors or related parties guarantees the tax treatment of any
benefit under this clause (b) and no such party shall have liability to the
Participant or his or her beneficiaries with respect to the taxation of such
benefits or amounts payable in respect thereof. Notwithstanding the foregoing,
if the Company’s providing Benefit Continuation under this Section 2.2(b) would
violate the nondiscrimination rules applicable to non-grandfathered plans, or
would result in the imposition of penalties under the Patient Protection and
Affordable Care Act of 2010, as amended by the Health Care and Education
Reconciliation Act of 2010, and the related regulations and guidance promulgated
thereunder (the “ACA”), the Company shall reform this Section 2.2(b) in a manner
as is necessary to comply with the ACA.


2.3    Accrued Obligations. Upon the Participant’s termination of employment
with the Employer for any reason, the Participant shall receive from the
Employer (a) within thirty (30) days following such termination (or such earlier
time as may be required by applicable law), the payment of Participant’s earned
but unpaid Base Salary through the termination date, paid in accordance with the
Employer’s standard payroll practices; (b) reimbursement for any unpaid or
unreimbursed business expenses properly incurred through the termination date in
accordance with the Employer’s expense reimbursement policy; and (c) all other
vested and non-forfeitable benefits provided under the Employer’s incentive
compensation and employee benefit plans, programs, agreements and arrangements
upon such termination in accordance with the terms and conditions of such plans,
programs, agreements, or arrangements and applicable law.


2.4    No Other Entitlements. Participants hereunder shall not be entitled to
severance amounts under any other plan, program or policy of the Employer that
would otherwise apply under the circumstances described herein and any amounts
required to be paid to Participant as a matter of law or contract shall offset
amounts payable hereunder in a manner that does not result in adverse tax
consequences to the Participant under Code Section 409A as determined by the
Plan Administrator. For the avoidance of doubt, in the event that the
Participant is entitled to receive





--------------------------------------------------------------------------------





severance payments or benefits under the CIC Plan, no payment of Severance
Benefits shall be made to the Participant under the Plan. Except as provided in
Section 2.2 above in the event of a Participant’s Qualifying Event or as
provided under Section 2.3 above, following the Participant’s termination of
employment with the Employer for any reason, the Employer shall have no further
obligation to the Participant.


2.5    No Duty to Mitigate/Set-off. No Participant entitled to receive Severance
Benefits hereunder shall be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Participant by the Employer
pursuant to the Plan and, except as provided in Section 2.2(b) hereof, there
shall be no offset against any amounts due to the Participant under the Plan on
account of any remuneration attributable to any subsequent employment that the
Participant may obtain or otherwise. The amounts payable hereunder may be
subject to setoff, counterclaim, recoupment, defense or other right which the
Employer may have against the Participant, except as the Plan Administrator
determines would result in adverse tax consequences to the Participant under
Code Section 409A.


2.6    Release Required. Any amounts payable under Section 2.2 of the Plan shall
be conditioned upon the Participant’s execution and non-revocation, within sixty
(60) days following the effective date of termination, of a general release of
claims against the Employer, its affiliates, and related parties thereto, in a
form reasonably satisfactory to the Employer. The Employer shall provide the
release to the Participant within five (5) calendar days following the
Participant’s date of termination. The Release will contain customary carveouts
for the payment of consideration payable hereunder (which shall serve as
consideration for such Release), vested benefits under the Employer’s qualified
plans, directors’ and officers’ insurance and indemnification and such other
carveouts as the Plan Administrator determines in its sole and absolute
discretion. In the event that the Release is not executed or is revoked by the
Participant in accordance with its terms, then (a) no Severance Benefits shall
be payable or provided to the Participant and (b) the Participant shall be
required (and the Employer will be entitled to setoff amounts owed to
Participant) to immediately reimburse the Employer for the amount of any
Severance Benefits already paid or provided to Participant and his/her
beneficiaries thereunder as reasonably determined by the Plan Administrator.


2.7    Restrictive Covenants. Notwithstanding anything else herein to the
contrary, as a condition to receiving any benefits discussed hereunder, a
Participant must execute the Confidentiality, Non-Disparagement and
Non-Solicitation Agreement, substantially in the form attached hereto as Annex
A, prior to receiving any such payment.


ARTICLE 3
UNFUNDED PLAN; ERISA


3.1    Unfunded Status. The Plan shall be “unfunded” for the purposes of ERISA
and the Code and Severance Benefits shall be paid out of the general assets of
the Employer as and when Severance Benefits are payable under the Plan. All
Participants shall be solely unsecured general creditors of the Employer. If the
Employer decides in its sole discretion to establish any advance accrued reserve
on its books against the future expense of the Severance Benefits payable
hereunder, or if the Employer decides in its sole discretion to fund a trust
under the Plan, such reserve or trust shall not under any circumstances be
deemed to be an asset of the Plan.


    





--------------------------------------------------------------------------------





3.2    ERISA. The Plan is intended to constitute a “top hat” plan under ERISA
for the benefit of a select group of highly compensated or management employees.


ARTICLE 4
ADMINISTRATION OF THE PLAN


4.1    Plan Administrator. The Plan Administrator shall administer the Plan.
Subject to the provisions of the Plan (including without limitation Article 2)
and applicable law, the Plan Administrator shall also have the sole and plenary
authority, in addition to other express powers and authorizations conferred on
the Plan Administrator by the Plan, to: (a) construe, interpret and administer
the Plan and apply the provisions of the Plan; (b) establish, enforce, amend,
suspend or waive rules and regulations relating to the administration of the
Plan and appoint or employ such agents as the Plan Administrator shall deem
appropriate for the proper administration of the Plan; (c) authorize any person
to execute, on behalf of the Company, any instrument required to carry out the
purposes of the Plan; (d) correct any defect or supply any omission with respect
to the Plan; (e) prepare and distribute information explaining the Plan; (f)
obtain such information as is necessary for the proper administration of the
Plan; or (g) exercise discretion to make any and all other determinations or
take any other action not inconsistent with the Plan that it may determine to be
necessary or advisable for administration of the Plan or to comply with any
applicable law. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, decisions or other actions made
or taken under or with respect to the Plan shall be within the sole and absolute
discretion of the Plan Administrator, may be made at any time and shall be
final, conclusive and binding upon all persons, including, without limitation,
the Employer or any of its affiliate, any Participant or any beneficiary of any
Participant. Notwithstanding anything to the contrary contained in the Plan, the
Board may, in its sole discretion, at any time and from time to time, administer
the Plan, take any actions delegated to the Plan Administrator or determine
eligibility for participation in the Plan and for receipt of Severance Benefits
under the Plan, and in any such case, shall have all the authority granted to
the Plan Administrator under the Plan.


4.2    Reimbursement of Expenses of Plan Administrator. The Employer may, in its
sole discretion, pay or reimburse the members of the Plan Administrator for all
reasonable expenses incurred in connection with their duties hereunder,
including, without limitation, expenses of outside legal counsel.


4.3    Retention of Professional Assistance. The Plan Administrator may employ
such legal counsel, accountants and other persons as may be reasonably required
in carrying out its work in connection with the Plan.


4.4    Books and Records. The Plan Administrator shall maintain such books and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.


4.5    Indemnification. The Plan Administrator and its members shall not be
liable for any action or determination made in good faith with respect to the
Plan. The Employer shall, to the fullest extent permitted by law, indemnify and
hold harmless each member of the Plan Administrator for liabilities or expenses
they and each of them incur in carrying out their respective





--------------------------------------------------------------------------------





duties under the Plan, other than for any liabilities or expenses arising out of
such individual’s willful misconduct or fraud.


4.6    Application for Benefits. In the event of a claim by a Participant as to
a denial, reduction, termination, failure or delay in payment or provision of
any Severance Benefit, such Participant may submit a written claim for benefits
(an “Application for Benefits”) to the Plan Administrator within sixty (60) days
of the occurrence of a Qualifying Event in relation to such Participant. Nothing
in this Section 4.6 is intended to be construed as requiring an application for
Severance Benefits by any Participant determined by the Plan Administrator to be
entitled to benefits pursuant to Section 2.1 of the Plan.


4.7    Denial of Application for Benefits. In the event that the Plan
Administrator makes an Adverse Benefit Determination, in whole or in part, the
Plan Administrator must notify the Participant, in writing, of the Adverse
Benefit Determination, and of the Participant’s right to request a review of the
Adverse Benefit Determination. An “Adverse Benefit Determination” is a denial,
reduction, termination, failure or delay in payment or provision of any
Severance Benefit, in whole or in part, as set forth in an Application for
Benefits. The written notice will be set forth in a manner designed to be
understood by you, and will include specific reasons for the Adverse Benefit
Determination, specific references to the Plan provision upon which the Adverse
Benefit Determination is based, a description of any information or material
that the Plan Administrator needs to complete a review and an explanation of why
the information or material is necessary, and a description of the Plan’s review
procedure and the time limits applicable to such procedures. This written notice
will be given to the Participant within ninety (90) days after the Plan
Administrator receives the Participant’s Application for Benefits, unless
special circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
Participant’s Application for Benefits. If an extension of time for processing
is required, written notice of the extension will be furnished to the
Participant before the end of the initial 90-day period. This notice of
extension will describe the special circumstances necessitating the additional
time and the date by which the Plan Administrator is to render a decision on the
Participant’s Application for Benefits. If written notice of the Adverse Benefit
Determination is not furnished within the specified time, the Application for
Benefits shall be deemed to be denied. The Participant will then be permitted to
appeal the Adverse Benefit Determination in accordance with the review procedure
described below.


4.8    Request for Review. If the Plan Administrator makes an Adverse Benefit
Determination, the Participant (or the Participant’s authorized representative)
may appeal the Adverse Benefit Determination by submitting a request for full
review of the claim to the Plan Administrator within 60 days after the Adverse
Benefit Determination is made (or deemed made). The Plan Administrator will give
the Participant (or the Participant’s representative) an opportunity to review
pertinent documents in preparing a request for a review. A request for a review
shall be in writing. A request for a review must set forth all of the grounds
upon which it is based, all facts in support of the request, and any other
matters that the Participant feel are pertinent. The Plan Administrator may
require the Participant to submit additional facts, documents, or other material
as it may find necessary or appropriate in making its review.


4.9    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension





--------------------------------------------------------------------------------





of time (not to exceed an additional sixty (60) days), for processing the
request for a review. If an extension for review is required, written notice of
the extension will be furnished to the Participant within the initial 60-day
period. The Plan Administrator will give prompt, written notice of its decision
to you. In the event that the Plan Administrator confirms the denial of the
Application for Benefits in whole or in part, the notice will outline, in a
manner calculated to be understood by you, the specific reasons for the Adverse
Benefit Determination and the Plan provisions upon which the denial on appeal is
based. If written notice of the Plan Administrator’s decision is not given to
the Participant within the time prescribed in this Section 4.9, the Application
for Benefits will be deemed denied on review.
4.10    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until: (i) the Participant has submitted a written Application for
Benefits in accordance with the procedures described in Section 4.6, above; (ii)
the Participant has been notified by the Plan Administrator of the Adverse
Benefit Determination (or the Application for Benefits is deemed denied due to
the Plan Administrator’s failure to act on it within the established time
period); (iii) the Participant has filed a written request for a review of the
Application for Benefits in accordance with the appeal procedure described in
Section 4.8, above; and (iv) the Participant has been notified in writing that
the Plan Administrator has denied the appeal (or the appeal is deemed denied due
to the Plan Administrator’s failure to act on it within the established time
period).


4.11    Time Limit for Initiating Legal Action. No legal action may be brought
more than one year after the date the Plan Administrator has denied the appeal
(or the appeal is deemed denied due to the Plan Administrator’s failure to act
on it within the established time period).


4.12    Mandatory Arbitration. As a condition for the eligibility for Severance
Benefits hereunder, to the extent not already done, each Participant hereby
agrees that all legal action for benefits under the Plan shall be submitted to
final and binding arbitration. Each Participant agrees that any legal action
must be pursued exclusively on an individual basis and that this agreement does
not permit class arbitration or any claims brought as a plaintiff or class
member in any class or representative arbitration proceeding, and that the
arbitrator may not consolidate more than one person’s claims or otherwise
preside over any form of a representative or class proceeding. Claims pertaining
to different Participants may only be heard in separate proceedings. The
arbitration shall be administered by the American Arbitration Association
(“AAA”) and shall be conducted by a single arbitrator. The arbitration shall be
confidential, and any proceeding, discovery, evidence, and/or award rendered
during the arbitration shall remain confidential. The arbitration will take
place in the state where Participant last worked for the Company, unless the
parties agree otherwise. If any party prevails on a claim that, under applicable
law, provides for a prevailing party to recover attorneys’ fees and costs, then
the arbitrator may award reasonable attorneys’ fees and costs to the prevailing
party. Any dispute as to who is a prevailing party and/or the reasonableness of
any fees or costs shall be resolved by the arbitrator. The arbitrator shall not
otherwise have authority to award attorneys’ fees or costs, punitive damages,
compensatory damages, damages for emotional distress, penalties, lost
opportunities, or any other damages or relief not measured by the prevailing
party’s actual out-of-pocket losses, except to the extent such relief is
explicitly available under the statute, ordinance, regulation, or law pursuant
to which a successful claim is brought. Any dispute regarding the formation or
construction of this arbitration provision will be governed by and construed in
accordance with the laws of the State of Texas,





--------------------------------------------------------------------------------





without regard to any conflict of law, rule, or principle that might refer to
the laws of another jurisdiction. In the event any portion of this arbitration
provision is found to be unenforceable or contrary to any existing or future law
to any extent, the parties agree that such provision shall be deemed enforced to
the extent permissible under the law or modified to the limited extent necessary
to render this agreement enforceable; such invalidity, unenforceability, or
illegality shall not impair the operation of or otherwise affect those portions
of the arbitration agreement which are valid, enforceable, and legal. The
Company and each Participant who either (a) receives a copy of this Plan and
continues to work for the Company thereafter; (b) has knowledge of this Plan and
continues to work for the Company thereafter; or (c) signs an acknowledgment of
this Plan; hereby waives his or her right to trial by jury and agrees to have
any disputes governed by this Plan resolved in a single arbitration.


ARTICLE 5
AMENDMENT AND TERMINATION


The Employer reserves the right to amend or terminate, in whole or in part, any
or all of the provisions of the Plan by action of the Board (or a duly
authorized committee thereof) at any time; provided, that, in no event shall any
amendment reducing the Severance Benefits and/or the eligibility requirements to
be a Participant provided hereunder be effective prior to the twelve (12) month
anniversary of such potential amendment or termination.
ARTICLE 6
EQUITY INCENTIVE AWARDS


Except for payments made under Section 2.2(a) above, the Plan does not affect
the terms of any outstanding equity or equity-based incentive awards awarded to
the Participant by the Employer. The treatment of any such equity or
equity-based incentive awards shall be determined in accordance with the terms
of the applicable incentive compensation plan or plans under which they were
granted and any applicable award agreements.





--------------------------------------------------------------------------------





ARTICLE 7
SUCCESSORS


For purposes of the Plan, the Employer shall include any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Employer
(or its members, as the case may be) and such successors and assignees shall
perform the Employer’s obligations under the Plan, in the same manner and to the
same extent that the Employer would be required to perform if no such succession
or assignment had taken place. In the event the surviving corporation in any
transaction to which the Employer is a party is a subsidiary of another
corporation, then the ultimate parent corporation of such surviving corporation
shall cause the surviving corporation to perform the Plan in the same manner and
to the same extent that the Employer would be required to perform if no such
succession or assignment had taken place. In such event, the term “Employer,” as
used in the Plan, shall mean the Employer, as hereinbefore defined and any
successor or assignee (including the ultimate parent corporation) to the
business or assets which by reason hereof becomes bound by the terms and
provisions of the Plan.
ARTICLE 8
MISCELLANEOUS


8.1    Minors and Incompetents. If the Plan Administrator shall find that any
person to whom Severance Benefits are payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, any
Severance Benefits due (unless a prior claim therefore shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid to
the spouse, child, parent, or brother or sister, or to any person deemed by the
Plan Administrator to have incurred expense for such person otherwise entitled
to the Severance Benefits, in such manner and proportions as the Plan
Administrator may determine in its sole discretion. Any such Severance Benefits
shall be a complete discharge of the liabilities of the Employer, the Plan
Administrator and the Board under the Plan.


8.2    Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an employee in any other capacity or to interfere with the
Employer’s right to discharge him or her at any time for any reason whatsoever.


8.3    Payment Not Salary. Any Severance Benefits payable under the Plan shall
not be deemed salary or other compensation to the Participant for the purposes
of computing benefits to which he or she may be entitled under any pension plan
or other arrangement of the Employer maintained for the benefit of its
employees, unless such plan or arrangement provides otherwise.


8.4    Severability. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision never existed.


8.5    Withholding. The Employer shall have the right to make such provisions as
it deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to the Plan. In lieu thereof,





--------------------------------------------------------------------------------





the Company and/or the Employer shall have the right to withhold the amounts of
such taxes from any other sums due or to become due from the Company and/or the
Employer to the Participant upon such terms and conditions as the Plan
Administrator may prescribe.


8.6    Non-Alienation of Benefits. The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefits to be so
subjected shall not be recognized.


8.7    Governing Law. To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Employer reserves the right to retroactively amend the
Plan to comply therewith. To the extent not governed by the Code and ERISA, the
Plan shall be governed by the laws of the State of Oklahoma without reference to
rules relating to conflicts of law.


8.8    Code Section 409A.


(a)    General. Neither the Employer nor any employee, director, manager, board
member, affiliate, parent, stakeholder, equityholder, agent, successor,
predecessor or related party (collectively, with the Employer, the “Employer
Parties”) makes a guarantee with respect to the tax treatment of payments
hereunder and no Employer Party shall be responsible in any event with regard to
non-compliance with or failure to be exempt from Code Section 409A. The Plan is
intended to either comply with, or be exempt from, the requirements of Code
Section 409A. To the extent that the Plan is not exempt from the requirements of
Code Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent. Notwithstanding the foregoing, in no event whatsoever shall any
Employer Party be liable for any additional tax, interest or penalty that may be
imposed on a Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A. In no event may the Participant, directly or
indirectly, designate the calendar year of any payment to be made under the Plan
which constitutes nonqualified deferred compensation subject to Code Section
409A. Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Code Section 409A. All reimbursements and
in-kind benefits provided under this Plan shall be made or provided in
accordance with the requirements of Code Section 409A. To the extent that any
reimbursements pursuant to this Plan is taxable to the Participant, any
reimbursement payment due to the Participant shall be paid to the Participant on
or before the last day of the Participant’s taxable year following the taxable
year in which the related expense was incurred; provided, that, the Participant
has provided the Employer with written documentation of such expenses in a
timely fashion and such expenses otherwise satisfy the Employer’s expense
reimbursement policies. Reimbursements pursuant to the Plan or otherwise are not
subject to liquidation or exchange for another benefit and the amount of such
reimbursements that the Participant receives in one taxable year shall not
affect the amount of such reimbursements that the Participant receives in any
other taxable year.


(b)    Separation from Service; Specified Employees. A termination of employment
shall not be deemed to have occurred for purposes of any provision of the Plan
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a Separation from
Service. If a Participant is deemed on the date of termination to be a Specified
Employee, then with regard to any payment hereunder





--------------------------------------------------------------------------------





that is nonqualified deferred compensation subject to Code Section 409A and that
is specified as subject to this Section, such payment shall be delayed and not
be made prior to the expiration of the Delay Period. All payments delayed
pursuant to this Section 8.8(b) (whether they would have otherwise been payable
in a single lump sum or in installments in the absence of such delay) shall be
paid to the Participant in a single lump sum on the first payroll date on or
following the first day following the expiration of the Delay Period, and any
remaining payments and benefits due under the Plan shall be paid or provided in
accordance with the normal payment dates specified for them herein.


8.9    Non-Exclusivity. The adoption of the Plan shall not be construed as
creating any limitations on the power of the Employer to adopt such other
termination or benefits arrangements as it deems desirable, and such
arrangements may be either generally applicable or limited in application.


8.10    Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.


8.11    Gender and Number. Whenever used in the Plan, the masculine shall be
deemed to include the feminine and the singular shall be deemed to include the
plural, unless the context clearly indicates otherwise.


8.12    Communications. All announcements, notices and other communications
regarding the Plan will be made by the Employer in writing.


The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions a Participant may have about the Plan. Service of legal process or
announcements, notices and other communications regarding the Plan may be made
upon the Plan Administrator or the Company’s General Counsel at the following
address: 15 W. Sixth Street, Suite 900, Tulsa, Oklahoma 74119.
No individual may, in any case, become entitled to additional benefits or other
rights under the Plan after the Plan is terminated. Under no circumstances, will
any benefit under the Plan ever vest or become nonforfeitable.
Adopted by the Board: February 20, 2020







--------------------------------------------------------------------------------





ANNEX A
LAREDO PETROLEUM, INC.
Confidentiality, Non-Disparagement and Non-Solicitation Agreement
As an employee or former employee (“Employee”) of Laredo Petroleum, Inc. or any
of its subsidiaries or affiliates (collectively, the “Company”), you acknowledge
that the Company’s business and services are highly specialized and that in the
course of your employment you will be or have been privy to certain business
opportunities, geological and geophysical data, well and lease files, economic
projections, and other documents and information regarding the Company’s methods
of operation, oil and gas exploration, production and prospects, and financial
matters, all of which are highly confidential and constitute proprietary
confidential information and trade secrets (“Confidential Information”). You
further acknowledge that you have had or will have access to Confidential
Information belonging to the Company, the loss of which by the Company cannot be
adequately compensated by damages in an action at law. For purposes of this
agreement, “Confidential Information” includes both information disclosed to
Employee by the Company and information developed by Employee in the course of
employment with the Company. In consideration of these premises, Employee
agrees:
1.    Use or Disclosure Prohibited. During the term of Employee’s employment
with the Company and following the voluntary or involuntary termination of
Employee’s employment with the Company for any reason, Employee shall not use
for any purpose or disclose, directly or indirectly, to any person or entity,
all or any part of the Confidential Information acquired by Employee during the
course of employment with the Company.
2.    Company Records. Employee shall not, directly or indirectly, copy, take,
or remove from the Company’s premises, any of the Company’s books, records,
geological or geophysical data, or other documents or materials (collectively,
“Company Records”) and Employee agrees, upon request by the Company, to promptly
return all Company Records which may be in his or her possession. “Company
Records” shall include all geological and geophysical reports and related data
such as maps, charts, logs, seismographs, seismic records, calculations,
summaries, memoranda or opinions relating to such geophysical or geological
data, production records, electric logs, core data, pressure data, lease files,
well files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, statistical data and compilations,
patents, copyrights, trademarks, trade names, inventions, formulae, methods,
processes, agreements, contracts, manuals or any other documents relating to the
business of the Company, and all copies thereof.
3.    Non-Disparagement. During Employee’s employment with the Company and
following any termination of employment with the Company for any reason
whatsoever, the Employee agrees not to disparage, either orally or in writing,
any of the Company or any of its affiliates, businesses, services or practices,
or its directors, managers, officers, stockholders, members, or employees.





--------------------------------------------------------------------------------





4.    Non-Solicitation. During the period ending one (1) year from termination
of Employee’s employment for any reason, Employee shall not recruit, directly
solicit the employment or services of, or induce employees of the Company to
terminate their employment with the Company; provided, that, nothing herein
shall prohibit a general solicitation through the use of periodicals of general
circulation.
5.    Company Opportunities. Employee acknowledges that Employee owes a duty of
loyalty to Company while employed by the Company with respect to business
opportunities of which Employee becomes aware while employed by the Company.
6.    Employee Representation and Future Notification. Employee represents that
his or her employment with the Company will not require the use of confidential
or proprietary information in violation of any confidentiality, non-competition
or similar agreement Employee may have entered into with a previous employer or
other party or otherwise violate the provisions of any such agreement(s) in any
manner. Should Employee no longer be employed by the Company, Employee agrees to
advise his or her future employers of the restrictions contained in this
agreement and authorizes the Company to notify others, including Employee’s
future employers, of Employee’s obligations under this agreement.
7.    Remedies. The Employee acknowledges that money damages would not be
sufficient remedy for Employee’s breach of this agreement and the Company shall
be entitled to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this agreement, but shall be in addition to all
remedies available to the Company at law or in equity, including the recovery of
money damages from the Employee.
8.    Not an Employment Contract. This agreement is not a contract of
employment. Unless Employee has a separate written employment contract, Employee
shall be deemed an employee-at-will.
9.    Severability. The provisions of this agreement shall be deemed to be
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of any other
provision.
DATED as of this day of , .
LAREDO PETROLEUM, INC.
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
Name:
 
Title:
 
 
 
 












